DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.  Applicant’s election, without traverse, of Group I, in the reply filed on 06/29/22, is acknowledged.

Claim Status
3.  Claims 1-24 are pending. Claims 25 and 26 are cancelled. Claims 16-24 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/29/22. Claims 1-15 are under examination.

Information Disclosure Statement
4.  The information disclosure statements (IDS) submitted on 03/01/21; 05/13/21; and 09/29/21 were filed and entered.  The submissions are in compliance with the provisions of 37 CFR 1.97 and have been considered by the Examiner.

Claim Objections
5.  Claim 5 is objected to because of the following informalities:  improper recitation of species names.  Latin names of microorganisms are properly recited with the genus name (i.e. first part of binomial identifier) capitalized and species name (i.e. second part of binomial identifier) in lower case, with both in italics, and having the genus name spelled out upon first usage.  Thus, for example, “Staphylococcus” and “Enterococcus” (see line 2) are properly written “Staphylococcus” and “Enterococcus”. In addition, the term “specie” (see line 3) is properly written as “species”, since the term “species” encompasses both the singular and plural forms. Appropriate correction is required.

6.  Claims 13-15 are objected to because of the following informalities:  improper formatting (see MPEP 608.01(m)).  Each claim is improperly formatted with dashes as bullets wherein simple line indentations are expected to demarcate steps in a method and/or components in a product. In addition, it is noted that a dash is also accepted notation for the negative (i.e. without); thus, it is potentially unclear if the components/steps are required or not.  The Office suggests the removal of all dashes and the use of commas and/or semicolons and/or indentations to properly demarcate the options claimed.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
7.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.  Claims 1-10 and 12-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. naturally occurring bacteria) without significantly more. 
The claims recite a composition comprising at least one lactic acid bacterium. The specification identifies the bacteria as coming from natural sources including homemade sauerkraut, kimchi and healthy human donors (e.g. see Example 1). Thus, this judicial exception is not integrated into a practical application because the naturally occurring bacterium does not appear to be markedly different from its naturally occurring counterpart, in its natural state, since it was not modified in any way (see Specification at page 22). Therefore, although the product claims are directed to a statutory category (i.e. Step 1 is yes), they are also directed to a judicial exception (i.e. nature-based products; Step 2A prong 1 is yes) that is not integrated into a practical application (i.e. Step 2A, prong 2 is no).  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements in claims 1-8 and 13-15 (i.e. all other limitations are interpreted as intended use of the claimed product).  For the additional elements in claims 9, 10, and 12, the additional elements include prebiotics, water, and cryoprotectants, respectively. However, these additional elements are not sufficient to amount to significantly more than the judicial exception because there is no indication that any of these additional element(s) change(s) any structural or functional features of the judicial exception per se.  Therefore, all the components in the composition function as they would individually, and a mere mixture or aggregation of products, natural or not, does not structurally and/or functionally change the nature-based product from what exists in the environment. Further, in order to be eligible, every embodiment within the broadest reasonable interpretation of the claim must be eligible.  
Thus, taken alone, the additional elements do not amount to significantly more than the above identified judicial exceptions (i.e. naturally occurring bacteria).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually because the additional element(s) are recited at a high level of generality and are well-understood, routine, conventional activities engaged in by the scientific community; as evidenced by, for example, Porubcan et al. 1975 (US 3,897,307; see below). Consequently, the additional element(s) are not sufficient to make the judicial exception eligible for patent protection (Step 2B is no).
Therefore, based upon consideration of all of the relevant factors with respect to the claim as a whole, the claims are held to claim a law of nature and natural products, and are consequently rejected as ineligible subject matter under 35 U.S.C. 101.  




Claim Rejections - 35 USC § 112
9.  The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10. Claims 2 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2 and claim 14, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention; dee MPEP § 2173.05(d). Similarly, the phrase "for example", (including “e.g.”) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention; see MPEP § 2173.05(d).
Claim 14 is also indefinite because of the use of parentheses.  Although parenthesis may be appropriate when defining an abbreviation or acronym, the inclusion of parentheses for phrases (see line 3), raises uncertainty as to whether the feature in the parentheses is optional or always present or why it is in parenthesis.  Thus, clarification is required to ascertain the metes and bounds of the claim.  The Office suggests the use of commas, or semicolons, and/or more precise text.
	Claims 13-14 are indefinite because it is unclear what Applicant is trying to encompass with the phrase “genetic homology”. For example, does applicant mean common ancestry regardless of function; or common sequence identity regardless of ancestry? It is noted that the phrase is not defined in the instant specification, therefore the broadest reasonable interpretation encompasses both; nevertheless, clarification is required to remove ambiguity of scope.
	


Claim Rejections - 35 USC § 112
11.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

12.  Claims 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The invention appears to employ novel biological materials, specifically what appear to be newly isolated bacterial strains identified by deposit number.  Since the biological materials are essential to the claimed invention they must be obtainable by a repeatable method set forth in the specification or otherwise readily available to the public.  If the biological materials are not so obtainable or available, the requirements of 35 U.S.C. § 112 may be satisfied by a deposit of the biological materials.  
If the deposit is made under the Budapest Treaty, then an affidavit or declaration by Applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the specific biological materials have been deposited under the Budapest Treaty and that the biological materials will be irrevocably and without restriction or condition released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.  If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 C.F.R. §§ 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that:
(a) during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;
(d) a test of the viability of the biological material at the time of deposit will be made (see 37 C.F.R. § 1.807); and
(e) the deposit will be replaced if it should ever become inviable.
Applicant's attention is directed to M.P.E.P. §2400 in general, and specifically to §2411.05, as well as to 37 C.F.R. § 1.809(d), wherein it is set forth that "the specification shall contain the accession number for the deposit, the date of the deposit, the name and address of the depository, and a description of the deposited material sufficient to specifically identify it and to permit examination."  The specification should be amended to include this information; however, Applicant is cautioned to avoid the entry of new matter into the specification by adding any other information.
Claim Rejections - 35 USC § 102
13.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

14.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


15.  Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Porubcan et al. 1975 (US 3,897,307).
Porubcan teach stabilized compositions comprising freeze-dried lactic acid bacteria, sugars including lactose and/or sucrose, (i.e. prebiotics) and/or cryoprotectants, including ascorbate, glutamate and/or aspartate (e.g. see abstract; columns 1-2 bridging section; column 3; column 8; and claim 1; meeting limitations found in instant claims 1, 9, 10, 11, and 12).  With regards to limitations found in instant claims 2-8, it is noted that none of the limitations add an additional component to the composition per se; and thus, each of the limitations has been interpreted as an intended use of the claimed product.  It is noted that recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use then it meets the claim limitation (see MPEP 2144.07). 
Accordingly, Porubcan anticipate the invention as claimed.

Conclusion
16. No claims are allowed.

17.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

18.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
August 3, 2022